DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 4 June 2021.
Claims 1, 3-5, 7-9, 11-12, 16-17, and 19-20 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 4 June 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 7-10 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitations of claim 1:
cause the computing device to request mapping data for a particular physical location from a remote server using the at least one network interface;
receive a unique identifier for the mapping data for the particular physical location from the remote server using the at least one network interface;
cause the computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier, wherein the plurality of decentralized network nodes does not include the remote server.

In support of this argument, Applicant makes the following assertions:

b) “the hypothetical person having ordinary skill in the art would not have thought it was obvious to make the modification proposed by the Examiner because the proposed modification would be inconsistent with the intended purpose of Jones where a client/server architecture is used and it is not necessary to search for other decentralized network nodes to identify which decentralized network nodes are able to provide the mapping data associated with the unique identifier” (remarks, page 10, first full paragraph).

The Office respectfully disagrees with the above remarks. Regarding (a), it has been asserted that Jones’ client/server architecture does not meet the requirements of the following limitation of claim 1:
cause the computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier, wherein the plurality of decentralized network nodes does not include the remote server.

However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 426 (CCPA 1981). Rather, the test for obviousness is whether the combination of references, taken as a whole, would have suggested the patentee's invention to a In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). In this case, the Office has not relied upon Jones to teach the “query a plurality of decentralized network nodes” limitation cited above. Rather, Todd, the primary reference, has been relied upon to teach this limitation. Todd teaches the following:
receiving a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data for the particular physical location (see Todd para. 0073: map data) using the at least one network interface (see Todd para. 0050 and Fig. 1: the key in the form of a hash value is used to retrieve content);
causing the computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors), wherein the plurality of decentralized network nodes does not include a remote server (see Todd para. 0066 and Fig. 7: the system enables mobile compute platforms (MCPs) to download content chunks from each other).
Todd does not appear to explicitly disclose requesting mapping data from a remote server; and receiving a unique identifier for the mapping data from the remote server. However, Jones teaches:
cause a computing device to request mapping data for a particular physical location (see Jones para. 0041 and Fig. 1: client 125 requests geospatial map information) from a remote server (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information) using at least one network interface (see Jones para. 0041 and Fig. 1: client 125 and server 105 communicate over network 120);
receive a unique identifier for the mapping data for the particular physical location (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL to a Keyhole Markup Language (KML) file; Note: Jones’ URL corresponds to a unique identifier, and Jones’ KML file corresponds to mapping data for a particular physical location. See Jones para. 0117) from the remote server using the at least one network interface (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information).
Although Todd teaches requesting mapping data and receiving a unique identifier for the requested mapping data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Jones teaches requesting mapping data from a remote server and receiving a unique identifier for the mapping data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Jones because use of Jones’ KML markup language facilitates client-server communication and enables numerous useful geographic information systems (GIS) features, such as network links, ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements (see Jones para. 0033).
	Regarding assertion (b) above, the proposed modification to Todd with the teachings of Jones would not render the prior art inconsistent with its intended purpose. Claim 1 recites the following: i) a “request mapping data” limitation, ii) a “receive a unique identifier” limitation, and iii) a “query a plurality of decentralized network nodes” limitation. As recited in the claim, limitations (i) and (ii) are achieved via client/server communications, i.e. communication between the claimed “computing device” and the claimed “remote server”. However, limitation (iii) is achieved via decentralized peer-to-peer communications, with claim 1 reciting “wherein the plurality of decentralized network nodes does not include the remote server” (emphasis added). As set forth above, Jones has been relied upon to teach the client-server communications of limitations (i) and (ii), which achieves request and receipt of a unique identifier for mapping data. Also as set forth above Todd, is relied upon to teach limitation (iii) which utilizes decentralized peer-to-peer communications. The fact that said unique identifier is requested and received via client-server communications in no way precludes querying for the mapping data itself via decentralized peer-to-peer communications, as claim 1 itself recites. The rationale to modify Todd with the teachings of Jones has been explained above, with an articulation of clear advantages and beneficial results that would have been produced by the combination.

	Independent claims 9 and 17 recite limitations similar to those of claim 1, and these claims are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Dependent claims 2-8, 10-16, and 18-20 are unpatentable over the prior art for the same reasons that claims 1, 9, and 17 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent Application Publication No. 20190327180 A1, hereinafter referred to as Todd) in view of Jones et al. (U.S. Patent Application Publication No. 20170103081 A1, hereinafter referred to as Jones).
As to claim 1, Todd teaches a computing device comprising:
at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a processor 1010);
at least one memory communicatively coupled to the at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a memory 1012 coupled to the processor 1010);
at least one network interface communicatively coupled to the at least one processor (see Todd para. 0077 and Fig. 10: processing devices 1002 communicate with one another over network 1004); and
wherein the at least one processor is configured to:
cause the computing device to request mapping data for a particular physical location (see Todd para. 0073: the system enables mobile compute platforms (MCPs), e.g. connected cars, to download  map data) using the at least one network interface (see Todd para. 0023 and Fig. 1: mobile compute platforms (MCPs) 120 request large dataset 104);
receive a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data for the particular physical location (see Todd para. 0073: map data) using the at least one network interface (see Todd para. 0050 and Fig. 1: the key in the form of a hash value is used to retrieve content);
cause the computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors), wherein the plurality of decentralized network nodes does not include a remote server (see Todd para. 0066 and Fig. 7: the system enables mobile compute platforms (MCPs) to download content chunks from each other); and
receive the mapping data from at least one decentralized network node of the at least two decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose request mapping data from a remote server; and receive a unique identifier for the mapping data from the remote server.
However, Jones teaches:
cause a computing device to request mapping data for a particular physical location (see Jones para. 0041 and Fig. 1: client 125 requests geospatial map information) from a remote server (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information) using at least one network interface (see Jones para. 0041 and Fig. 1: client 125 and server 105 communicate over network 120);
receive a unique identifier for the mapping data for the particular physical location (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL to a Keyhole Markup Language (KML) file; Note: Jones’ URL corresponds to a unique identifier, and Jones’ KML file corresponds to mapping data for a particular physical location. See Jones para. 0117) from the remote server using the at least one network interface (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information).
Although Todd teaches requesting mapping data and receiving a unique identifier for the requested mapping data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Jones teaches requesting mapping data from a remote server and receiving a unique identifier for the mapping data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Jones because use of Jones’ KML markup language facilitates client-server communication and enables numerous useful geographic information systems (GIS) features, such as network links, ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements (see Jones para. 0033).

As to claim 2, Todd as modified by Jones teaches wherein the unique identifier is an Uniform Resource Identifier (URI) (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL; Note: Jones’ URL corresponds to a unique identifier).

As to claim 3, Todd as modified by Jones teaches wherein the plurality of decentralized network nodes includes decentralized storage nodes (see Todd para. 0049 and Fig. 2A: decentralized data nodes (DDNs) 242).

As to claim 4, Todd as modified by Jones teaches wherein the plurality of decentralized network nodes includes user devices (see Todd para. 0021 and Fig. 1: mobile compute platforms (MCPs) 120 may include employee mobile devices, customer mobile devices, vehicles, etc.).

As to claim 5, Todd as modified by Jones teaches  wherein the unique identifier for the mapping data is requested from the remote server using a first protocol (see Jones para. 0049: client-server communication is carried out via a wide variety of communication protocols, e.g. HTTP);
wherein the mapping data is received from the at least one decentralized network node using a second protocol (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol); and
wherein the second protocol (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol) is different from the first protocol (see Jones para. 0049: client-server communication is carried out via a wide variety of communication protocols, e.g. HTTP).

As to claim 6, Todd as modified by Jones teaches wherein the unique identifier for the mapping data is requested from the remote server using at least one of the following protocols: Web Map Service (WMS) (see Jones para. 0160: the system is compatible with Web Mapping Service or WMS), Web Features Service (WFS), Web Coverage Service (WCS), and Web Map Tile Service (WMTS).

As to claim 7, Todd as modified by Jones teaches  wherein the mapping data is received from the at least one decentralized network node using Interplanetary File System (IPFS) (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol).

As to claim 8, Todd as modified by Jones teaches  wherein the at least one processor is configured to cause the computing device to request the mapping data for the particular physical location from the remote server using the at least one network interface at least in part by being configured to:
query at least one of a map region (see Jones para. 0050: the system provides map region data), a map layer (see Jones para. 0042: the system provides map layer data), a map style (see Jones para. 0173: the system provides map style data), or a map publisher (see Jones para. 0043 and Fig. 1: map information provider 115).

As to claim 9, Todd teaches a map server comprising:
at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a processor 1010);
at least one memory communicatively coupled to the at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a memory 1012 coupled to the processor 1010);
at least one network interface communicatively coupled to the at least one processor (see Todd para. 0077 and Fig. 10: processing devices 1002 communicate with one another over network 1004); and
wherein the at least one processor is configured to:
receive a request (see Todd para. 0023 and Fig. 1: mobile compute platforms (MCPs) 120 request large dataset 104 from edge servers 110) for mapping data for a particular physical location from a remote computing device using the at least one network interface (see Todd para. 0073: the system enables mobile compute platforms (MCPs), e.g. connected cars, to download map data);
cause the map server to query at least one decentralized storage node (see Todd para. 0065-0066 and Fig. 7: a node identifies which other nodes have wanted content chunks) for the mapping data for the particular physical location (see Todd para. 0073: the system enables downloading map data);
receive a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data from the at least one decentralized storage node for the mapping data for the particular physical location (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks); and
wherein the unique identifier can be used to query at least two decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose cause a map server to communicate a unique identifier for mapping data to a remote computing device using at least one network interface.
However, Jones teaches:
cause a map server (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information) to communicate a unique identifier for mapping data (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL to a Keyhole Markup Language (KML) file; Note: Jones’ URL corresponds to a unique identifier, and Jones’ KML file corresponds to mapping data for a particular physical location. See Jones para. 0117) to a remote computing device (see Jones para. 0041 and Fig. 1: client 125 requests geospatial map information) using at least one network interface (see Jones para. 0041 and Fig. 1: client 125 and server 105 communicate over network 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Jones because use of Jones’ KML markup language facilitates client-server communication and enables numerous useful geographic information systems (GIS) features, such as network links, ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements (see Jones para. 0033).

As to claim 10, see the rejection of claim 2 above.

As to claim 11, see the rejection of claim 3 above.

As to claim 12, see the rejection of claim 4 above.

As to claim 13, see the rejection of claim 5 above.

As to claim 14, see the rejection of claim 6 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 16, see the rejection of claim 8 above.

As to claim 17, Todd teaches a computerized method comprising:
requesting mapping data for a particular physical location at a computing device (see Todd para. 0073: the system enables mobile compute platforms (MCPs), e.g. connected cars, to download  map data);
receiving a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data for the particular physical location at the computing device (see Todd para. 0073: the system enables mobile compute platforms (MCPs), e.g. connected cars, to download  map data);
querying a plurality of decentralized network nodes from the computing device using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors), wherein the plurality of network nodes does not include a remote server (see Todd para. 0066 and Fig. 7: the system enables mobile compute platforms (MCPs) to download content chunks from each other); and
receiving the mapping data from at least one decentralized network node of the at least two decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose requesting mapping data from a remote server; and receiving a unique identifier for the mapping data from the remote server.
However, Jones teaches:
requesting mapping data for a particular physical location (see Jones para. 0041 and Fig. 1: client 125 requests geospatial map information) from a remote server (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information);
receiving a unique identifier for the mapping data for the particular physical location (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL to a Keyhole Markup Language (KML) file; Note: Jones’ URL corresponds to a unique identifier, and Jones’ KML file corresponds to mapping data for a particular physical location. See Jones para. 0117) from the remote server (see Jones para. 0043 and Fig. 1: Geographic Information Service (GIS) Server 105 responds to client requests for geospatial map information).
Although Todd teaches requesting mapping data and receiving a unique identifier for the requested mapping data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Jones teaches requesting mapping data from a remote server and receiving a unique identifier for the mapping data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Jones because use of Jones’ KML markup language facilitates client-server communication and enables numerous useful geographic information systems (GIS) features, such as network links, ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements (see Jones para. 0033).

As to claim 18, see the rejection of claim 2 above.

As to claim 19, see the rejection of claim 3 above.

As to claim 20, see the rejection of claim 4 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to mapping data stored on decentralized nodes.
a.	Risney et al.; “Automatic Distributed Downloading”; U.S. PGPub. No. 20090006538 A1.
Teaches a peer-to-peer (P2P)-based protocol for requesting and receiving mapping data (see abstract).
b.	Dicke et al.; “METHODS AND APPARATUS FOR ASSOCIATING MAPPING FUNCTIONALITY AND INFORMATION IN CONTACT LISTS OF MOBILE COMMUNICATION DEVICES”; U.S. PGPub. No. 20150319581 A1.
Teaches providing mapping functionality to mobile computing devices (see para. 0044 and Fig. 3A).
c.	Hong, Peter; “Server Implemented Geographic Information System With Graphical Interface”; U.S. PGPub. No. 9,460,175 B1.
Teaches a geographic information system (see abstract) that operates in a peer-to-peer distributed network environment (see col. 11 L58-67).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163